DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/064676 filed 06/05/2019, which claims the benefit of the priority of European Patent Application No. EP18176102.4 filed 06/05/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 12/03/2020 has been considered by the examiner.
	Claim Status
Claims 1-15 are being examined on the merits in this office action.

	Claim Objections
Claims 1, 5, 9, 10, 11, and 13 are objected to because of the following informalities: 
Claim 1, 5, 9, 10, 11 recites article “a.) and b.)” The claim should be amended so that it recites articles a) and b). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); See also MPEP § 608.01(m).  Appropriate correction is required.
Claim 13 contains an asterisk after “TFA”. It is unclear what the asterisk denotes. The claim should be amended to remove the asterisk.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-8, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, 6-8, 10-11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  In addition, claim 11 recites the phrase “such as” which also renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (Int. J. Peptide Protein Res. 46, 1995. 174-180) IDS 12/03/2020.
Regarding claim 1, Thompson teaches a method of deprotection of a peptide wherein the peptide was treated with an ice-cooled mixture of Reagent K (3) [phenol (0.75 g), thioanisole (1 mL), ethanedithiol (0.5 mL), water (0.5 mL) and TFA (10 mL)] in a 50 mL flask and the contents were stirred at room temperature and that the mixture was treated with TFA and then cooled in an ice bath, and TFMSA (1 mL) was added dropwise with stirring (page 175, right col., 4th paragraph, line 1-14). Thompson teaches that the peptides were Arg containing peptides (Table 1) such as Fmoc-Arg(Mtr)- OH peptides (page 177, left col., line 7-8). The amount of carboxylic acid (TFA – 10 ml) is higher than that of sulfonic acid (TFMSA – 1ml). The teachings of Thompson anticipate claim 1 because they teach solubilizing the peptide with a thioanisole, a thiol scavenger (ethanedithiol), protic solvent (water); carboxylic acid (trifluoroacetic acid (TFA) and further that the mixture was treated with TFA and with TFMSA which satisfies part (b) of the method.
Regarding claim 5, Thompson teaches aprotic solvent acetonitrile (page 175, right col. 2nd paragraph, line 20-21).
Regarding claim 7, Thompson teaches protic solvent as water (page 175, right col., 4th paragraph, line 1-14).
Regarding claim 9, Thompson teaches that the first step happens at room temperature (page 175, right col., 4th paragraph, line 6-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-12, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (Int. J. Peptide Protein Res. 46, 1995. 174-180) in view of US 6822074 B1 (hereinafter “the ‘074 publication) and JP 2017203014 A (hereinafter “the ‘014 publication).
The teachings of the JP 2017203014 A publication are based on the English language translation of the JP 2017203014 A publication as obtained by Espacenet and the citations are based on the English language translation.
The teachings of Thompson are disclosed above and incorporated herein by reference.
Thompson does not teach the exact aromatic groups as recited in claims 2 and 3.
‘074 teaches a method that comprises deprotecting a peptide and further teaches that the peptide comprises Pbf (see abstract, claim 8). ‘074 teaches that alkyl and aryl side chains (col.5, line 13-15). ‘074 teaches that the method led to an optimization with respect to the yield (col. 1, line 50-51).
Furthermore, the ‘014 publication teaches a method of deprotecting a peptide that comprises Arginine (claim 9 on page 3) and further that the peptide comprises C1-6 alkyl group and C6-10 aryl group which are aromatic hydrocarbon (page 3, 1-4th paragraphs). ‘014 teaches that the method produced high-purity target peptide (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thompson, ‘074 and ‘014 and arrive at a method of deprotecting a peptide that comprises side chains such as Pbf, alkyl and aryl groups because ‘074 teaches that the method led to an optimization with respect to the yield (col. 1, line 50-51). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the methods of Thompson, ‘074 and ‘014 because ‘014 teaches that the method produced high-purity target peptide (abstract).
Regarding claim 2-4, ‘074 teaches that alkyl and aryl side chains (col.5, line 13-15). Furthermore, ‘014 teaches the peptide comprises C1-6 alkyl group and C6-10 aryl group which are aromatic hydrocarbon (page 3, 1-4th paragraphs). ‘014 further teaches that the side chain includes heteroaryl groups (page 4, 6th paragraph).
Regarding claim 6, Thompson teaches that 50 mL acetonitrile was used (page 175, right col., 3rd paragraph, line 8).
Regarding claim 10 and 11, ). Thompson teaches that the amount of carboxylic acid (TFA – 10 ml) is higher than that of sulfonic acid (TFMSA – 1ml) (page 175, right col., 4th paragraph, line 1-14), which is a ratio of 10:1.
Regarding claim 12, ‘074 teaches that the peptide is a dipeptide (claim 4-5, 6).
Regarding claim 14, ‘074 teaches the dipeptide comprising an Arg(Pbf) and one other peptide (see claim 4 and 6).

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (Int. J. Peptide Protein Res. 46, 1995. 174-180) in view of US 6822074 B1 (hereinafter “the ‘074 publication),  JP 2017203014 A (hereinafter “the ‘014 publication) and WO 2010/033254 A1 (hereinafter “the ‘254 publication) IDS 12/03/2020.
The teachings of Thompson, ‘074 and ‘014 are disclosed above and incorporated herein by reference.
The references do not teach dodecanethiol as the scavenger as recited in claim 8 and do not teach the amino acids of claim 15.
‘254 teaches a method for synthesis and deprotecting a peptide (abstract, claim 3) and that the cleavage cocktail is selected from the group consisting of TFA/TIPS/water cleavage cocktail, TFA/TIPS/DCM cleavage cocktail, TFA/phenol/water/TIPS cleavage cocktail, TFA/phenol/water/thioanisole/EDT cleavage cocktail, TFA/phenol/water/thioanisole/1-dodecanethiol cleavage cocktail, TFA/DTT/water/TIPS cleavage cocktail, TF A/phenol cleavage cocktail, TFA/phenol/methanesulfonic acid cleavage cocktail, TFA/thioanisole/EDT/anisole cleavage cocktail, TFA/TES cleavage cocktail, TF A/water cleavage cocktail, TFA/DCM/indole cleavage cocktail, and TF A/TIPS cleavage cocktail (claim 4). ‘254 teaches that the peptide comprises the amino acid sequence of SEQ ID NO: 2 and 4 (Abstract, claim 2) which comprises an Arg and other amino acids such as Tyr and His and that the Arg is pbf protected (claims 4, 18). ‘254 further teaches that the method obtained a peptide with higher purity (page 15, line 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thompson, ‘074, ‘014 and ‘254 and use the thiol scavenger of ‘254 because ‘254 discloses that the method obtained a peptide with higher purity. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the methods Thompson, ‘074, ‘014 and ‘254 because ‘014 teaches that the method produced high-purity target peptide (abstract) and ‘254 teaches that the method obtained a peptide with higher purity.

Examiners comment and Allowable subject matter
A search of the peptides of claim 13 were not uncovered by prior art. As a result, claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-12, 14, and 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615